Citation Nr: 0917184	
Decision Date: 05/07/09    Archive Date: 05/12/09

DOCKET NO.  02-08 881A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to May 1970.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a February 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida (RO), which denied the benefits sought on 
appeal.  In an October 2004 decision, the Board also denied 
the benefits sought on appeal.  

The Veteran appealed the Board's decision to the Court of 
Appeals for Veterans Claims (Court).  In an August 2006 
order, the Court observed that the Board did not discuss or 
consider the presumption of service connection mandated by 
38 U.S.C.A. § 1154(b).  The Court vacated the Board's October 
2004 decision and remanded the matter to the Board for 
readjudication.  

In a March 2007 decision, the Board denied the Veteran's 
claims.  The Veteran appealed the Board's decision to the 
Court.  The parties submitted a Joint Motion for an Order 
Vacating the Board Decision and Incorporating the Terms of 
this Agreement (Joint Motion) in December 2008.  In a 
December 2008 order, the Court vacated the Board's March 2007 
decision and remanded the matter to the Board for 
readjudication.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Joint Motion observes that the Board's March 2007 
decision failed to address positive lay evidence.  This 
evidence included a December 2006 statement from the 
Veteran's sister that the Veteran informed her in March 1968, 
while he was on R&R, that he had ringing in his ears.  He 
continued to complain about ringing in the ears for the next 
38 years.  

In May 2002 correspondence and July 2002 correspondence, and 
during a July 2004 hearing, the Veteran related that his 
tinnitus began during active duty in 1967.

During the July 2004 hearing, the Veteran also stated that he 
had noticeable hearing loss while attending school 
immediately after service, from 1970 to 1974.  

In December 2002 correspondence, the Veteran stated that he 
did not seek earlier treatment for his hearing loss or 
tinnitus because he felt lucky to be alive.  During the July 
2004 hearing, he stated that he had accepted his hearing loss 
as a part of war.  

In light of the foregoing evidence addressing the chronicity 
and continuity of hearing loss and tinnitus, the Veteran 
should be provided another VA examination. 

Accordingly, the case is REMANDED for the following action:

1.  Arrange for an examination to 
determine the nature, extent and etiology 
of any hearing loss or tinnitus that may 
be present.  The claims file must be made 
available to the examiner.

Following a review of the relevant 
medical evidence in the claims file, the 
medical history, the lay history of 
chronicity and continuity of symptoms of 
hearing loss and tinnitus since service 
(including that set forth above), and the 
results of clinical evaluation and any 
tests that are deemed necessary, the 
examiner is asked to opine whether it is 
at least as likely as not (50 percent or 
more likelihood) that any current hearing 
loss or tinnitus is causally related to 
the Veteran's active duty.  

The examiner is requested to provide a 
rationale for any opinion expressed. If 
the examiner finds it impossible to 
provide any part of the requested 
opinion without resort to pure 
speculation, he or she should so 
indicate and explain why.  

2.  Then, readjudicate the Veteran's 
claims for service connection for hearing 
loss and tinnitus.  If either benefit 
sought on appeal remains denied, provide 
the Veteran with an SSOC.  The SSOC 
should contain notice of all relevant 
actions taken on the claim, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue.  An appropriate period of 
time should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




